Citation Nr: 1717320	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-30 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right toe disability.

2.  Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

FINDINGS OF FACT

1.  A right toe disability has not been present during the period of the claim.

2.  A left knee disability has not been present during the period of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right toe disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In November 2008 and October 2009 letters issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  The letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board notes that the Veteran's complete service treatment records (STRs) have not been associated with the claims file.  However the Board notes that the outstanding STRs are unavailable.  Based on the efforts undertaken by the RO and the unambiguous responses received from the records management center, the Board finds that further requests for STRs would be futile.  The record shows that the Veteran has been advised that her service treatment records are unavailable and offered the opportunity to submit alternative evidence in support of his claim.  McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, although the Board sincerely regrets that the Veteran's service treatment records are unavailable, given the facts outlined above, it finds that VA has no further duty to her with respect to obtaining them.  See 38 C.F.R. § 3.159(c); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Veteran is advised that in the event her STRs are located, her claim will be reconsidered at that time.

The Board observes that post-service VA and private clinical records have not been associated with the claims file.  The Board has carefully reviewed the record for reference to relevant post-service treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims adjudicated in this decision.

VA examinations were not conducted for the claimed disabilities adjudicated herein, and the Board finds that an examination is not necessary.  Under applicable criteria, an examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

As set forth below, the evidence of record does not indicate that the Veteran currently has a right toe disability, a left knee disability, or recurrent symptoms thereof.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The clinical evidence of record contains no indication of a current right toe or left knee disability.  In addition, statements submitted by the Veteran are negative for any indication that the Veteran currently has such disabilities.  To the extent that the Veteran's filing a claim of service connection for these disabilities may constitute lay evidence of recurrent symptoms of disability, the Board finds that the record still lacks any indication that such disabilities, or symptoms thereof, may be associated with an established in-service event, injury or disease.  Under these circumstances, an examination is not necessary.  

Overall, the Board finds that there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran seeks service connection for right toe and left knee disabilities.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims of service connection for a right toe disability and a left knee disability.  

Available service treatment records are negative for treatment for or a diagnosis of a right toe or left knee disability.  The Veteran and her husband have provided statements regarding right foot and left knee injuries during service.  

However, no post-service medical or lay evidence has been provided demonstrating current right toe and left knee disabilities.

After carefully considering the record on appeal, the Board finds that the record does not establish that the Veteran currently has a right toe or left knee disability, nor has she had the claimed conditions at any time during the appeal period.

As noted herein Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has reviewed the record on appeal and can find no indication that the Veteran currently has the claimed conditions.  Although the Veteran and her husband reported that the Veteran injured her right toe and left knee during service, that an injury occurred in service is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.  In this case, the record contains no indication, lay or clinical, the the Veteran developed chronic right toe or left knee disabilities as a result of her reported in-service injury.  

Moreover, despite being advised that the record did not contain evidence of a current disability, the Veteran did not identify or provide any post-service treatment records for any right toe or left knee disability, nor has she submitted lay statements describing a current disability.  The record therefore contains no indication of a current right toe or left knee disability or, indeed, indicates that the Veteran has had a chronic right toe or left knee disability at any time following separation from military service.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In addition, statements submitted by the Veteran are negative for any indication that the Veteran currently has such disabilities.  To the extent that the Veteran's filing a claim of service connection for these disabilities may constitute lay evidence of a current disability, the Board finds that the record still lacks any indication that such disabilities are causally related to service or any incident therein.

In summary, the record on appeal contains no indication that a right toe disability or a left knee disability has been present at any time since the filing of the Veteran's service connection claims.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any indication that the appellant currently has a right toe disability or a left knee disability, the Board finds that the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right toe disability is denied.

Entitlement to service connection for a left knee disability is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


